Title: To George Washington from William Jackson, 31 July 1790
From: Jackson, William
To: Washington, George



Sir,
New-York, July 31st 1790.

The subject of this address affects me too sensibly, in different relations, to admit of a personal explanation of my feelings—delicacy, duty, and the most respectful veneration towards you, Sir—propriety, personal wishes, involving the dearest affections of my heart, as it respects myself, all conspire, on this occasion, to agitate me in a manner, which precludes the possibility of explaining myself in any other way than by letter.
Allow me then, Sir, to entreat an additional exercise of your goodness towards me, in listening to an application which nothing short of these considerations could induce me to make.
I owe every thing to the generous manner in which you have befriended me—and I will not conceal a single sentiment of my mind from you. When you shall have weighed every circumstance of what I am about to mention, decide as you, yourself, shall think best—your happiness, in every sense, is too dear to me to allow that I should desire the least biass in my favor inconsistent with your own opinions.
Mr Otis, Secretary to the Senate, having signified his wish that he might receive an appointment in Massachusetts—several

Members of that Body (among them Mr Izard, Mr Butler, Mr Read, Mr Bassett, Mr Morris, Mr Paterson, and Mr Langdon) have spoken to me—and told me that in such an event I would probably be elected Secretary to the Senate.
Consulting only my own wishes on this occasion, as it respects the probability of my attaining a competency in life, and thereby being enabled to accomplish the dearest of my expectations, I should entreat you, by every consideration that could move your consent to a compliance with Mr Otis’s request: but my wishes, I well know, are not alone to be consulted—and, if they were, I would never presume to bring them forward in any manner that might accuse either my duty or my delicacy towards you. No, Sir, I hold it proper, before you consent to such an appointment, that you should be informed of a consequence that will probably flow from it—which is, that it may introduce to the vacant office One, who has the honor to be near to your person, and who, whatever may be the sentiments of the Senate in his behalf, might probably, on that account, be considered as being peculiarly favored. To mention this to you, Sir, is a discharge of the duty which I owe to a generous Protector—and it is the part of delicacy that I should mention it without reserve. That being discharged, I am well assured that your goodness will allow me to state such other circumstances as may incline you, under a belief of its propriety, to comply with Mr Otis’s wish—in which, pardon the declaration, I feel myself deeply interested.
When Mr Otis was elected to the office which he now fills, I was his competitor—a majority of the attending Senators decided in his favor. I mean not to disparage Mr Otis when I say that the preference pained me. Mr Otis is acknowledged to be a good Man, and those who know him are agreed in his attention to his duty and his disposition to oblige—but a majority of the Senate (perhaps I am warranted to go farther) think that his talents are not adapted to the different duties of his immediate situation—this has led to a wish, on the part of many, that he might occupy a place more consonant to his abilities, and more congenial with his wishes—and on this head I am authorized to say so much by the opinions of his friends who advocate his present wish—those opinions, Sir, as they may be expressed by some of the Senators themselves would inform you how far they consider the business of their house connected with the wish to procure

Mr Otis another appointment—his own feelings and the happiness of his family are, I am informed, also concerned in the wish.
Having said so much on the subject, as it respects Mr Otis—allow me to entreat your attention for a few moments longer while I disclose to you a concern of my own, which I lodge with confidence in so sacred a deposit, and which is dearer to me than all other considerations on earth.
Several years are past since my affections were given to a Lady in Philadelphia, whose name delicacy requires me to leave unconnected with a letter—they were returned, and my happiness wanted only the aid of fortune to have been complete—To obtain the consent of friends, whose consent was essential to my happiness, some certainty of income was necessary: but alas. I have not possessed that certainty, and I have hitherto been unhappy.
The present object, with the assistance of what I might derive from another pursuit, in the recess of Congress, would confirm to me an expectation of happiness dearer to me than all other hopes—I am aware, Sir, how improper it is to introduce such a consideration to your view at this time: but the feelings of my heart controul my reason, as it regards the relation of them—as it respects your decision upon my wishes I desire to repeat to you, with the most heartfelt sincerity, that your happiness and your fame are too dear to me to admit a thought incompatible with either. If you hold my wishes under all circumstances consistent with propriety, you will favor them, and in doing so, you will establish the happiness of One whose esteem, veneration, and affection for you are of the most exalted nature, and who in every event will continue to be, Sir, your obliged, grateful, and faithful Servant

W. Jackson

